                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ELECTRONICS FOR IMAGING, INC.,                   Case No. 18-cv-01612-WHO
                                                       Plaintiff,
                                   8
                                                                                          ORDER TRANSFERRING THE CASE
                                                 v.
                                   9

                                  10     RAH COLOR TECHNOLOGIES LLC,
                                                       Defendant.
                                  11

                                  12          Pursuant to this Court’s October 24, 2018 Order, and considering the parties’ positions,
Northern District of California
 United States District Court




                                  13   this case is TRANSFERRED to the Eastern District of Virginia. The Clerk shall transfer the case.

                                  14

                                  15          IT IS SO ORDERED.

                                  16   Dated: November 14, 2018

                                  17

                                  18
                                                                                                  William H. Orrick
                                  19                                                              United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
